Citation Nr: 0027998	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-04 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for headaches, on a 
direct basis or due to undiagnosed illness.

3.  Entitlement to service connection for a stomach disorder, 
on a direct basis or due to undiagnosed illness.

4.  Entitlement to an initial compensable rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1980 
to August 1992.  He had service in Southwest Asia from 
January 1991 to April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  That rating decision, in part, denied 
service connection for arthritis of the left ankle, 
arthralgia of the right ankle, headaches on a direct basis 
and due to undiagnosed illness, and a stomach condition on a 
direct basis and due to undiagnosed illness.  That rating 
decision also granted service connection for bilateral pes 
planus and assigned a noncompensable rating, effective in 
January 7, 1998.

Although several other issues from the September 1998 rating 
decision were appealed, the veteran in an August 1999 written 
statement specifically limited his appeal to the above 
issues.  See Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the Board has no 
authority to proceed on an issue that has been withdrawn).

The Board notes that the veteran indicated on VA Form 9 dated 
March 1999 that he wanted to testify at a hearing before one 
of its Members at the RO.  He testified at a hearing at the 
RO before a hearing officer in August 1999.  By letter dated 
June 2000, the Board asked the veteran whether he still 
wanted to testify before it.  The following month, the 
veteran stated that he did not want a hearing.

The issue of entitlement to an initial compensable evaluation 
for bilateral pes planus will be discussed in the remand 
section below.


FINDINGS OF FACT

1.  There is no medical opinion, or other competent evidence 
of a link or nexus between the veteran's current ankle 
disorders, headaches, or stomach disorder and active service.

2.  There is no post service evidence showing continuity of 
symptomatology associated with the veteran's ankle disorders, 
headaches, or stomach disorder.

3.  The veteran's headaches and stomach disorders are 
attributable to known diagnoses:  tension headaches and 
dyspepsia.

4.  The veteran's claims for entitlement to service 
connection for an ankle disorder, headaches, and a stomach 
disorder are not supported by cognizable evidence showing the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The appellant has not presented well-grounded claims for 
service connection for a bilateral ankle disorder, headaches 
or a stomach disorder on a direct basis or due to an 
undiagnosed illness, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303(b), 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO has obtained the service medical records and they 
appear to be complete.  There were no abnormalities noted on 
examination at entry into service in November 1979 with the 
exception of a well-healed scar noted on the left leg.  At 
the time of his enlistment, he indicated that his occupation 
was in construction and masonry.  In November 1981, the 
veteran indicated that he had been having headaches.  He 
thought this was related to his eyes.  There was no pertinent 
assessment.  In December, he was treated for a complaint of 
frontal sinus pain.  The assessment was sinus headache.  

In December 1982, the veteran was treated for complaints of 
nausea and vomiting.  The assessment was coryza.  

In a March 1983 reenlistment physical examination, the 
veteran was noted to have a scar from a laceration on his 
left ankle.  There were no other disorders noted on the 
report of examination.

In June 1983 the veteran was treated for complaints of sore 
throat, headaches, mild, diffuse and aching.  The impression 
was tonsillitis.  In November, he was treated again for a 
complaint of headaches of two or three months duration.  
These were described as an aching pain in the frontal head 
and occipital area which began with occasional pain two to 
three months ago but for the last 2 weeks had been relatively 
constant.  They were not affected by position or activity.  
The assessment was mild upper respiratory infection and 
tension headaches.  

In July 1984, the veteran was treated for complaints of 
increased temperature, malaise and myalgia for the last two 
days.  He also had headaches with nausea and diarrhea.  On 
evaluation, the examiner noted that he was normocephalic, and 
his abdomen was tender.  An X-ray of the abdomen revealed no 
gross organomegaly.  The assessment was a viral syndrome.  

In October 1985, the veteran twisted his right ankle playing 
basketball.  X-ray examination showed no evidence of 
fracture, dislocation or other bony abnormality.  The 
assessment was of right ankle sprain.  Also in October, the 
veteran was treated for complaints of nausea and headaches.  
The assessment was mild sinus symptoms.  In November, he 
complained of dizziness and headaches associated with 
occasional faintness.  He also reported that he was not 
sleeping well worrying about his job.  The impression was 
stress with associated muscle tension headaches.  In 
December, the veteran was treated for a complaint that his 
right ankle had been painful for the past three months, and 
his left ankle had been hurting for the past week.  A history 
of right ankle sprain was noted, but not left ankle trauma.  
The impression was recurrent bilateral ankle pain possibly 
secondary to pes planus.  He was treated with foot soaks and 
given arch supports.  

A March 1987 treatment record shows that the veteran 
complained of a right swollen ankle for the past two days.  
He indicated that he had been playing basketball and landed 
wrong.  X-ray examination showed no fracture.  The assessment 
was of a right sprained ankle.  In a June 1987 periodic 
examination, clinical evaluation showed the veteran's 
abdomen, feet and lower extremities as "normal."  

In April 1990, the veteran was treated for a complaint of 
ulcer pain for the past eight days.  He described the pain as 
dull in nature and associated with meals.  He noted frequent 
belching as well as a recent increase in gas.  The pain was 
localized in the epigastrium.  The impression was nonspecific 
abdominal pain. 

In his June 1992 separation examination, no abnormalities 
were noted on clinical examination with the exception of a 
scar on the left ankle.  The veteran reported a history of 
high blood pressure, controlled by medication, "swollen or 
painful joints," and "frequent or severe headache."  He 
denied frequent indigestion and stomach trouble.  

In March 1993, the veteran was seen in a VA clinic seeking 
medication for his hypertension.  The examiner noted that 
there were "no acute medical problems."  Treatment for his 
hypertension continued at the VA clinic with periodic 
evaluations of the veteran's health.  In December 1994, 
abdominal tenderness at the epigastrium was noted.  

In February 1997, the veteran was afforded a VA Persian Gulf 
Examination.  He described headaches one or two times a week 
over the forehead and temporal areas.  He indicated that his 
headaches felt like pressure and lasted until he took aspirin 
and rested.  He also gave a history of peptic ulcer disease 
in 1996, which had been briefly treated with Tagamet.  He 
stated that his ankles hurt after playing any sort of sports.  
The impressions included arthralgia of the ankles.  There was 
no impression regarding the headaches or stomach.  

In July 1997, the veteran filed a claim for several 
disabilities, including headaches and a stomach condition, 
claimed as a result of undiagnosed illness.  In December 
1997, he filed a claim for service connection for flat feet.  
In January 1998, he filed a claim for a left ankle condition.  

In September 1997, the veteran was provided a general VA 
compensation and pension examination.  He complained of pain 
in both ankles which started in 1993, and that the pain had 
been gradual in onset and progression.  He also complained of 
chronic indigestion which he stated was aggravated by some 
foods, such as pizza.  He denied any history of vomiting 
blood, or black or tarry stools.  He stated that the symptoms 
were controlled with the use of Alka-Seltzer, antacids and 
Tylenol.  He also complained of occasional headache, 
particularly at times of stress.  Headaches usually lasted 
about one hour and were relieved with over-the-counter 
medication.  There was no history of nausea or vomiting or 
pre-event aura.  Musculoskeletal examination revealed the 
extremities were essentially symmetrical with full range of 
motion of all joints.  There was no evidence of inflammation, 
edema, atrophy or fasciculations.  Examination of the 
digestive system revealed a soft abdomen that was flat and 
nontender, without any evidence or organomegaly or masses.  
There were active bowel sounds in all four quadrants.  An 
upper GI series revealed a normal examination.  The diagnoses 
included: (1) arthralgia of the ankles (by history); (2) 
bilateral pes planus; (3) dyspepsia; and (4) tension 
headache.  

X-ray examination of the ankles in November 1997 showed a 
normal right ankle and post traumatic changes of the left 
ankle without significant arthritis.  

A November 1997 upper GI report shows a normal examination.  
The report also indicates that the veteran had been 
complaining of heartburn.  In December, the veteran called 
the VA clinic and asked if he could be transmitting H. Pylori 
to his daughter.  He stated that he had been having stomach 
trouble for the past two years and had recently been given an 
antibiotic.  Actual records of his treatment with antibiotic 
are not of record.  Later that month, he was seen by a 
dietitian.  He indicated that he still had pain when he 
swallowed.  His current medications were simvastatin and 
verapamil.  He indicated that he stopped taking the 
simvastatin because he was scared it would damage his liver.  
It was recommended that the veteran change his diet and 
increase his exercise.  

In a January 1998 orthopedic clinic note, the veteran 
indicated that he had pain in multiple joints, including his 
ankles.  He related an injury to his left ankle in service.  
Currently he was having pain in both ankles, more on the 
left.  Objective examination showed no swelling or effusion, 
no deformity, good range of motion and good strength.  X-ray 
examination of the joints showed some degenerative changes in 
the left ankle with a possible old evulsion fracture to the 
left ankle.  A January 1998 statement from the staff 
orthopedic surgeon at the VA noted that the veteran had 
evidence of early osteoarthritis of the ankles.

Outpatient treatment records show that in February 1998, the 
veteran was undergoing treatment at the VA lipid clinic.  In 
March, an echogram of the abdomen was performed because of 
complaints of pain in the upper right abdominal quadrant.  
The results were of a normal examination.  An upper GI series 
in May revealed no abnormality in the esophagus, stomach, 
duodenum, or the visualized small bowel.  

In August 1999, the veteran provided testimony in a personal 
hearing before a hearing officer at the RO.  He related 
several injuries to his ankles in service, and now had 
frequent swelling and was unable to continue with sports.  He 
claimed that he complained of headaches in service in the 
1980s and with regard to his stomach, he complained of ulcer-
like pain in 1990 and sought treatment at a VA facility in 
1993.

Establishing Service Connection and
The Requirement of Submitting a Well-Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Certain chronic diseases, 
such as arthritis and ulcers may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309(a) (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  A claim for 
secondary service connection, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 633 (1992).  Similar to the Caluza analysis 
above, the veteran must provide evidence of (1) a current 
disability, and (2) a link or nexus between the current 
disability and a service connected disability, as shown by 
competent lay or medical evidence as the situation warrants.  
See Locher v. Brown, 9 Vet. App. 535 (1997), Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).

Establishing Service Connection Due to Undiagnosed Illness

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically: 

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  

		(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and

		(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  

	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue  (2) 
signs or symptoms involving skin  (3) headache  (4) muscle 
pain  (5) joint pain  (6) neurologic signs or symptoms  (7) 
neuropsychological signs or symptoms  (8) signs or symptoms 
involving the respiratory system (upper or lower)  (9) sleep 
disturbances  (10) gastrointestinal signs or symptoms  (11) 
cardiovascular signs or symptoms  (12) abnormal weight loss  
(13) menstrual disorders.  

(c)	Compensation shall not be paid under this section:  

	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or  
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or  
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d)	For purposes of this section:  

	(1)	the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

Recently, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that in order to 
establish a well-grounded claim for compensation under 
38 U.S.C. § 1117(a) and 38 C.F.R. § 3.317 for disability due 
to undiagnosed illness, a claimant need only present the 
following evidence:  (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combinations of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b); (3) which became 
manifest either during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Neumann v. West, 14 Vet. App. 12 (2000) (quoting 
38 C.F.R. § 3.317(a)). 

Analysis

A.  The Ankles, Headaches, and Stomach Disorder on a 
Direct Basis.

The veteran has not presented well grounded claims for 
service connection for a bilateral ankle disorder, headaches 
or a stomach disorder on a direct basis because he has met 
only two of the three elements of a well grounded claim.  The 
veteran has been diagnosed by a staff orthopedic surgeon at 
the VA with evidence of early osteoarthritis of the ankles, 
and a September 1997 VA examination diagnosed tension 
headaches and dyspepsia.  These diagnoses satisfy the first 
element of a well-grounded claim for service connection.  See 
Caluza at 506.  

With regard to the second element, incurrence or aggravation 
during service, the service medical records show that the 
veteran was treated for a right ankle sprain, and for pain in 
the left ankle while in service.  He was also treated for 
several complaints of headaches during service, and service 
medical records show a diagnosis of nonspecific abdominal 
pain, and complaints of nausea and ulcer pain in service.  
These satisfy the second element of a well-grounded claim 
under Caluza, supra.  

The only remaining element is a link or nexus between his 
current disorders and the injuries or symptoms shown in 
service.  However, there is no evidence which satisfies this 
third element of a well-grounded claim for any of the claimed 
disabilities.  

With regard to the bilateral ankle condition, although the 
veteran complained of "painful or swollen joints" on his 
June 1992 separation examination, no abnormalities were noted 
on clinical evaluation with the exception of a scar on the 
left ankle.  This scar appears to be the same scar noted on 
the examination at entry into service as a well healed scar 
on the left leg.  The earliest post service indication of an 
ankle problem is the February 1997 Persian Gulf Registry 
examination in which the veteran complained of pain in the 
ankles and a diagnosis of "arthralgia" of the ankles was 
rendered.  This is over four years from his separation from 
active service and fails to relate his current complaints to 
the injury or symptoms shown in service.  It is therefore too 
remote to be causally linked.  This is also not within the 
one year presumptive period following service in which a 
diagnosis of arthritis could be service-connected under 
38 C.F.R. § 3.309(a).  Further, the veteran's own statements 
as given to the examiner in the September 1997 examination 
were that the pain in his ankles started in 1993, which would 
place the onset of his current complaints after his 
separation from service.

With regard to the headaches, although the veteran complained 
of "frequent or severe headache" on the June 1992 
separation examination, there is no indication of treatment 
for any headache complaint since October 1985.  His headache 
noted at separation can therefore not be considered a 
"chronic" condition within the meaning of 38 C.F.R. 
§ 3.303(b).  The earliest post service evidence of headaches 
is the February 1997 Persian Gulf examination more than four 
years following service.  An actual diagnosis of headaches 
was not noted until the September 1997 VA examination which 
noted tension headaches.  Neither this examiner nor any other 
has related the headaches to his active service or to his 
service connected hypertension.  See 38 C.F.R. § 3.310 
(secondary service connection).  In this regard, the Board 
notes that while the veteran was treated and examined 
thoroughly by VA following service for his hypertension, 
there is no complaint of headache shown with this treatment.

Finally, with regard to the stomach disorder, there was no 
indication of any stomach or gastrointestinal disorder on 
examination at separation from service.  The earliest post 
service evidence of any stomach problem is a single 
observation of abdominal tenderness at the epigastrium noted 
on a periodic evaluation in December 1994, more than two 
years following his separation from service.  The earliest 
actual diagnosis of any stomach disorder was the September 
1997 VA examination which diagnosed dyspepsia.  This is more 
than five years following his separation.  No medical 
examiner has related the stomach problems to the veteran's 
period of military service.  The Board notes that in the 
February 1997 Persian Gulf examination, the veteran indicated 
a history of treatment for peptic ulcer disease in 1996 for 
which he was briefly treated with Tagamet.  He later 
indicated in his November 1997 VA examination that he had 
been having stomach trouble for the past two years and had 
recently been treated for H. pylori.  All records of his 
treatment by VA have been associated with the claims file, 
and he specifically denied any private treatment in his 
personal hearing.  There is no evidence to confirm a 
diagnosis of peptic ulcer disease in 1996 or treatment for H. 
pylori.  Even assuming that he received treatment as claimed 
in 1996, it is too remote to be causally linked.  Nor is it 
within the one year following service in which a diagnosis of 
ulcer could be service connected under the presumptive 
provisions of 38 C.F.R. § 3.309(a).

There is no medical evidence linking any disorder of the 
ankles, any current headache problem, or any stomach disorder 
to the veteran's active service.  The only evidence 
attempting such a link is the veteran's own statements.  
However, the veteran's statements are not competent evidence 
to establish the etiology of his disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that any ankle disorder, headaches, 
or stomach disorder is the result of disease or injury in 
service.  See Espiritu, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran fails to show the required nexus between any 
current disorder of the ankles, his headaches, his stomach 
problems, and any incident of active service.  See Caluza, 7 
Vet. App. at 506.  There is no medical evidence establishing 
a link to the veteran's active military service on a direct 
or presumptive basis.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  See also Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1997).  Regulations require 
a continuity of symptomatology to link the post-service 
symptoms to injury during service when the fact of chronicity 
in service is not adequately supported.  38 C.F.R. § 3.303(b) 
(1999).

B.  The Stomach and Headache Conditions Claimed due to
Undiagnosed Illness.  

After review of the evidence of record, the Board concludes 
that the appellant's claims for service connection for 
headaches and a stomach condition due to undiagnosed illness 
are not well grounded.  While the record reflects that the 
appellant has the requisite service to meet the first element 
of a well grounded claim for service connection for 
undiagnosed illness for disabilities due to undiagnosed 
illness in accordance with § 3.317, and Neumann, supra, the 
Board finds that the claim made on this basis fails with 
respect to one or more of the remaining elements.  

First, it appears that the headaches and stomach disorder are 
in fact diagnosed conditions.  The September 1997 VA 
examination noted diagnoses of tension headaches, which the 
veteran associated with times of stress, and dyspepsia.  As 
his headaches and stomach problems are attributable to a 
known diagnosis, they are not evidence of "undiagnosed" 
illness, and fail to meet the fourth element of a well-
grounded claim for undiagnosed illness contemplated by 
Neumann, supra.

Further, even assuming that the headaches and stomach 
complaints were not attributable to known diagnoses, the 
veteran does not meet the remaining elements of a well-
grounded claim due to undiagnosed illness.  With regard to 
the second element identified in Neumann, supra, the record 
does not reflect any objective indications of chronic 
disability to include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification for the veteran's reported headaches and stomach 
problems.  The examiner in the September 1997 examination 
specifically indicated that there was no nausea, vomiting or 
pre-event aura associated with the complaints of headaches, 
and repeated testing including upper GI testing, and 
abdominal echogram resulted only in normal examinations.  The 
appellant's assertions regarding his complains of headaches 
and stomach problems have been carefully considered; however, 
the term "objective indications" as noted in 38 C.F.R. 
§ 3.317, appears to contemplate evidence other than the 
appellant's own statements or testimony.  

There is also no evidence that headaches or stomach problems 
became manifest during the veteran's service in the Persian 
Gulf, or were manifest to a compensable degree thereafter.  
This is the third element of a well-grounded claim under 
Neumann, supra.  

In reaching the above conclusions, the appellant's 
contentions have been carefully considered.  However, 
assertions regarding the presence of any disability and its 
relationship to service are not deemed to be probative in the 
absence of additional evidence of signs, either medical or 
otherwise which are capable of independent verification.  The 
appellant, as a layperson, is not competent to diagnose the 
presence of a current disability or to relate the presence of 
any current disability to his period of service.  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible or possible claims for a bilateral 
ankle disorder, headaches or a stomach condition either on a 
direct basis, or as claimed due to undiagnosed illness.  
Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if 
a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the Court has held that the Secretary cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim.  Morton v. West, 12 Vet. App. 477 (1999).  
However, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claims well grounded.  See also Epps v. Brown, 
9 Vet. App. 341 (1996).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Because it is not well grounded, the veteran's claims for 
service connection for a bilateral ankle disorder on a direct 
basis is denied.

Because they are not well grounded, the veteran's claim for 
service connection for headaches and a stomach disorder, on a 
direct basis and claimed due to undiagnosed illness are 
denied.


REMAND

The veteran's claim for an increased initial rating for his 
service-connected bilateral pes planus is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim that is plausible. 

The veteran was granted service connection for bilateral pes 
planus in a September 1998 rating decision.  That decision 
noted that there was no treatment during service specifically 
for pes planus, but an October 1985 record noted that the 
veteran had ankle pain which was possibly secondary to pes 
planus.  He was treated with foot soaks and given arch 
supports.  No further disorders of the feet were noted until 
he was examined by VA in September 1997.  In that 
examination, there was no evidence of inflammation, swelling 
or edema.  The examiner noted callus formation on both large 
toes.  His gait, posture and balance appeared normal on 
neurological examination.  The diagnoses were bilateral pes 
planus. 

In an August 1999, the veteran provided testimony in a 
personal hearing before a hearing officer at the RO.  With 
regard to his flat feet, he stated that he had to wear arch 
supports and had calluses. 

The September 1997 examination did not address the criteria 
for a higher compensable evaluation for bilateral pes planus.  
Although the examiner noted callus formation, he did not 
comment on whether it is characteristic of pes planus.  The 
Board is reluctant to rate the veteran's disability without a 
more thorough examination focusing on his feet.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997) ("where the record does 
not adequately reveal the current state of the claimed 
disability and the claim is well grounded, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination" (quoting Allday v. 
Brown, 7 Vet. App. 517, 526 (1995)).  The veteran should 
therefore be scheduled for the appropriate VA examination to 
determine the extent of his service-connected disability.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, this case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for pes planus since 
1998.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and that have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his bilateral 
pes planus.  All necessary tests should 
be performed.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The veteran needs to take no action until so informed.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested adjudication.  The purpose of 
this REMAND is to assist the veteran.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	James R. Siegel
Acting Veterans Law Judge
	Board of Veterans' Appeals


 

